Citation Nr: 0504791	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right arm disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).   

Procedural History

The veteran served on active duty from October 1982 until 
September 1986.  

In November 2001, the RO received the veteran's claim of 
entitlement to service connection for residuals of an injury 
to his right arm.  The May 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the May 2002 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2003.  

Issues not on appeal

In the veteran's November 2001 claim, he also sought 
entitlement to service connection for residuals of an injury 
to his left arm.  In the May 2002 rating decision the RO 
designated that veteran's claims pertaining to the condition 
of his left arm as two issues:  entitlement to service 
connection for a left arm condition and entitlement to 
service connection of a left hand condition with ulnar nerve 
neuropathy and carpal tunnel syndrome.  

In the May 2002 rating decision, service connection for the 
left hand condition was granted and a 10 percent disability 
rating was assigned.  The veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Service connection for the left arm condition was denied in 
the May 2002 rating decision.  The veteran disagreed with 
that decision and initiated an appeal.  However, in a July 
2003 decision, the RO granted service connection for the left 
arm condition; a 10 percent disability rating was assigned.  
The veteran has not disagreed with that decision and it is 
not in appellate status.  See Archbold, supra.

FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a diagnosed current disability of his right arm.  


CONCLUSION OF LAW

A right arm disability was not incurred in or aggravated by 
service.  §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
claimed right arm disability.  Essentially, he contends that 
injuries suffered in a June 1983 accident have caused a 
current disability of his right upper extremity.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2002 which was specifically intended to address the 
requirements of the VCAA.  The January 2002 letter from the 
RO explained in detail the evidence needed to substantiate a 
claim for service connection.  Crucially, the January 2002 
letter specifically notified the veteran that evidence of in-
service disease or injury, a current disability, and medical 
nexus between the two would be required for his service 
connection claims to be successful.  Further, this letter 
also advised the veteran of the evidence it was attempting to 
obtain on his behalf, specifically advising him that his 
service medical records had been requested and also advising 
the veteran that the RO required a signed release from him in 
order to obtain any identified private treatment records.  
Therefore, the January 2002 letter, along with the May 2002 
rating decision, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2002 VCAA letter, the veteran was informed that VA 
would get his service medical records and that VA would also 
"make reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its January 2002 letter that 
he was responsible to provide the "enough information about 
these records so that we can request them from the agency or 
person who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  In particular, he was advised that 
previously identified medical records in the possession of 
G.S., M.D. required an authorization in order for VA to 
obtain the records.  Additionally, he was specifically 
informed that a separate authorization must be completed for 
each doctor or hospital where he had received treatment for 
any claimed condition.

The January 2002 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [July 2002 letter, 
pages 1, 2.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2003 the RO sent the veteran an 
additional letter advised the veteran to advise VA "if there 
is any other information or evidence" that would support the 
claim.  Similarly, the January 2002 letter made it clear that 
the veteran was to inform VA of any evidence which was 
pertinent to his claim.  The Board believes that the VCAA 
notice provided by the RO complied with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

The Board notes that both the January 2002 and the June 2003 
letters expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has since elapsed.  

The Board observes that the fact that the veteran's claim was 
adjudicated by the RO in May 2002, prior to the expiration of 
the one-year period following the January 2002 notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary of VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  

Additionally, as discussed in detail above, the May 2002 
initial unfavorable adjudication by the Agency of Original 
Jurisdiction occurred after the provision of appropriate VCAA 
notice in the form of the January 2002 letter.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records.  The veteran identified certain private medical 
records, particularly those from Dr. G.S., Dr. H.D., Dr. 
P.J.O. and Dr. T.M. which were associated with his claims 
folder.  
The evidence of record indicates that all private medical 
records identified by the veteran were obtained.  The veteran 
was also accorded a general VA Compensation and Pension (C&P) 
examination in April 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. The 
Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his August 2003 appeal, the veteran indicated that he did not 
want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

Factual Background

The veteran's service medical records were obtained.  A June 
1983 record indicates that the veteran was treated for blunt 
explosive trauma to his wrists.  He was instructed to use an 
Ace bandage on the right wrist.  The right wrist had a good 
range of motion and sensation and the vascular functions were 
noted as intact.  A nerve injury to the left arm was noted.  
Subsequently, the veteran was referred to an orthopedic 
surgeon.  The surgeon's findings at that time with respect to 
the veteran's right arm included ecchymosis at the wrist and 
arm.  "Ecchymosis is 'the escape of blood into tissues from 
ruptured blood vessels marked by a livid black-and-blue or 
purple spot or area', Webster's [Medical Desk Dictionary] at 
198."  Sutton v. Brown, 9 Vet. App. 553, 557 (1996).  The 
veteran had full use of the extremity without discomfort and 
a "good neurologic exam".  No additional treatment for the 
veteran's right arm is noted in service.  

Private medical records from Dr. H.D. include a November 1998 
examination report where the veteran indicated that he "has 
no right sided symptoms."  A 1998 nerve conduction study 
showed that the nerves of the veteran's right arm functioned 
within normal limits; right ulnar nerve entrapment across the 
elbow and right sided carpal tunnel syndrome were ruled out.  
Additional records from August 2000 were also absent for any 
diagnosed right arm disability.  

Private medical records from Dr. P.J.O. were also obtained.  
In a February 1999 report of medical history, Dr. O. noted 
that the veteran specifically denied any right sided 
symptoms.  Treatment records were pertinently negative for 
any diagnosed right arm disability.  

Private treatment records from Dr. G.S. indicate treatment 
for a left arm disability with no diagnosis of a right arm 
disability or record of a right arm complaint.  A November 
2001 opinion from Dr. G.S. indicates that he was treating the 
veteran for his left arm complaints.  Dr.G.S. then stated 
that the veteran's "injuries with their associated pain, 
limitation of motion and weakness to the right arm are 
permanent."  The Board notes that Dr. G.S's treatment 
records are pertinently negative for treatment of any right 
arm disability.  

Private treatment records from Dr. T.M. indicate treatment 
for a left arm disability with no diagnosis of a right arm 
disability or record of a right arm complaint.  

In April 2002, the veteran was provided with a VA 
examination.  The examiner noted that the veteran's right arm 
had full range of motion and noted no loss of motion due to 
pain or instability in the function of the arm.  The veteran 
specifically denied pain in his right wrist and elbow.  

As has been described in the Introduction, service connection 
for left arm and left hand disabilities has been granted by 
the RO.  Service connection for a claimed right arm 
disability was denied, and this appeal followed.

Analysis

The veteran seeks service connection for a right arm 
condition.  Essentially, he contends that he has a current 
disability of his right arm which is attributable to the June 
1983 documented in-service accident.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

With respect to element (1), current disability, the 
preponderance of the competent medical evidence of record 
does not show that the veteran suffers from a current 
disability of his right arm.  As indicated above, the RO has 
obtained medical records from four private physicians 
identified by the veteran as having treated his right arm 
disability.  Medical reports from Dr. P.J.O. and Dr. H.D. 
contain reference to the veteran's specific denial of any 
right arm symptoms.  The April 2002 VA examination includes 
the veteran's report of no pain in his right wrist and elbow 
and noted no findings or diagnosis pertaining to a current 
disability.  Similarly, treatment records from Dr. G.S. and 
Dr. T.M. also do not contain any reference to a diagnosed 
right arm disability or complaint of right arm symptoms by 
the veteran.  

The Board notes that a statement dated in November 2001 and 
signed by Dr. G.S. appeared to contain a reference to the 
veteran's "right" arm.  However, a close reading of that 
statement, particularly in light of the utter lack of medical 
evidence concerning the veteran's right arm, from Dr. G.S. 
and others, has convinced the Board that the reference to the 
"right" arm is merely a typographical error and that the 
"left" arm was intended.  In Dr. G.S.'s three line 
statement he first noted that he has been treating the 
veteran for his left arm disability, with no mention of any 
treatment pertaining to his right arm.  Next, Dr. G.S. 
determined that the veteran's left arm disabilities, 
designated by the doctor as "injuries", were related to the 
1983 accident.  The statement closes with "Furthermore, I 
feel that the injuries with their associated pain, limitation 
of motion and weakness to the right arm are permanent.".  
However, in the prior two sentences, Dr. G.S. refers to 
injuries of the left arm only.  It therefore strongly appears 
that Dr. G.S. meant to refer to the left arm, not the right 
arm.  The Board notes that Dr. G.S.'s treatment records are 
silent as to any treatment or notation of right arm pain, 
limitation of motion or weakness.  

The statement of Dr. G.S., even if actually intended to refer 
to the veteran's right arm (which the Board strongly doubts),  
is completely unsupported by clinical findings in the letter 
and in Dr. G.S.'s own records.  As such, it is insufficient 
as a basis for finding current disability.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995) [a medical opinion is 
inadequate when it is unsupported by clinical evidence].

To the extent that the veteran himself contends that he has a 
current right arm disability, these contentions are not 
competent medical evidence of a current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay person 
without medical training is not competent to comment on 
medical matters]

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Given that the medical evidence of record is pertinently 
negative for any diagnosed current disability of the 
veteran's right arm, Hickson element (1) is not met and the 
claim fails on that basis.  For the sake of completeness, the 
Board will address the two remaining elements.  

With respect to element (2), in-service incurrence of disease 
or injury, it is undisputed that the veteran suffered an 
injury to his right wrist in an accident in June 1983.  
Accordingly, element (2) has been satisfied.  

With respect to element (3) medical nexus, it logically 
follows that if there is no current disability there also 
cannot be competent medical evidence linking a current 
disability to an event or injury in service.  

The November 2001 statement of Dr. G.S. has been discussed in 
some detail in connection with Hickson element (1).  The 
Board reiterates that based on the entire evidentiary record, 
it does not believe that that Dr. G.S. meant to assert that 
the veteran had a right arm disability.  In any event, the 
only nexus opinion contained in the document relates the 
veteran's [now service connected] left arm disability to the 
in-service injury.  

As discussed above, the veteran himself is not a source of a 
competent medical opinion concerning the etiology of the 
claimed right arm disability.  Therefore, the veteran's 
contention that any right arm disability is due to the June 
1983 accident is not competent medical nexus evidence.  See 
Espiritu, supra.  

Accordingly, the evidence of record is an absent a competent 
medical nexus opinion.  Hickson element (3) is also not met.  

In summary, for the reasons set out above, the evidence of 
record does not support a finding of current disability and 
medical nexus.  A preponderance of the evidence is against 
the claim, and the benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for a right arm disability 
is denied.  



	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


